Opinion of the Court
DARDEN, Judge:
Following a guilty plea, the accused was convicted by a special court-martial at the U. S. Naval Air Station, Jacksonville, Florida, of absence without leave, in violation of Article 86, Uniform Code of Military Justice, 10 USC § 886. He was sentenced to a bad-conduct discharge, confinement at hard labor for three months, and forfeiture of $106.00 per month for three months. Both the finding and sentence have been approved at each intermediate level of appellate review.
We initially granted review of this case to consider:
Whether the president’s instruction that the previous convictions “logically indicate that a more severe sentence should be adjudged,” prejudiced the accused.
This same instruction — also containing advice on the matter that “logically indicate that a more lenient sentence should be adjudged” — was the subject of our deliberations in United States v Wright, 18 USCMA 348, 350, 40 CMR 60. In that case, a majority of the Court deemed the instruction correct and proper. Cf. United States v Wheeler, 17 USCMA 274, 38 CMR 72. For the reasons there stated, the same result obtains here.
*372The decision of the board of review is affirmed.
Chief Judge Quinn concurs.